The appellants appealed from order last mentioned to the court of appeals.
At the June term, 1864, the counsel for the appellants claimed to bring the appeal to argument as a preferred cause, on the ground that the supreme court were commanded to proceed in a summary manner; and an appeal being allowed to this court by section 11 of the Code, by fair construction should give a preference in this court.
After argument, the application was denied.
At the January term, 1865, the respondents moved to dismiss the appeal, on the ground that the order of the general term was final, and that section 11 did not apply to such a special proceeding.
A. Pond, for the motion.
F. F. Bullard, opposed.
The Court dismissed the appeal, with costs.